DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter/Reasons for Allowance
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1,
With regards to claim 22, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, "within the cavity a flexible membrane is arranged at the semiconductor substrate stack, wherein the membrane extends between the radiation source and the radiation detector transversely with respect to the beam path of the emitted radiation, and wherein the second semiconductor substrate comprises an electrode structure arranged INF 2017 P 51673 USPage 6 of 11between the membrane and the radiation detector, said electrode structure being electrically connectable to the membrane, wherein in an event of an electrical voltage being applied, the membrane is deflectable relative to the electrode structure" in the combination required by the claim.
With regards to claim 23, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, "wherein within the cavity a flexible membrane is arranged at the semiconductor substrate stack, wherein the membrane extends between the radiation source and the radiation detector transversely with respect to the beam path of the emitted radiation, and wherein the first semiconductor substrate comprises an electrode structure arranged between the membrane and the radiation source, said electrode structure being electrically INF 2017 P 51673 USPage 7 of 11connectable to the membrane, wherein in an event of an electrical voltage being applied, the membrane is deflectable relative to the electrode structure" in the combination required by the claim.
Claims 2-21 are allowed by virtue of their dependencies on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hopper et al. [US 2017/0343419 A1] discloses chemical sensing device for detecting a fluid, the sensing device includes an IR source and detector. Hopper el al. does not disclose the IR source and detector are on two separated substrate or the radiation source is coupled to with the first semiconductor substrate, and in physical contact with the reflection element.
Abbott, JR et al. [US 2014/0368826 A1] discloses a MEMS includes an IR source, reflector and detector.  Abbott, JR et al. does not discloses the radiation source is coupled to with the first semiconductor substrate, and in physical contact with the reflection element, or wherein a radiation detector is physically connected to with the second semiconductor substrate.
Lin et al. [US 2019/0120751 A1] and [US 2017/0350813 A1] discloses a MEMS includes a tunable resonator including a first Bragg reflector with a first optical stop band separated by a cavity from a second Bragg reflector with a second optical stop band.  Lin et al. does not discloses the radiation source is coupled to with the first semiconductor substrate, and in physical contact with the reflection element, or wherein a radiation detector is physically connected to with the second semiconductor substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891





/MARK W TORNOW/Primary Examiner, Art Unit 2891